Title: From George Washington to Henry Laurens, 23 November 1778
From: Washington, George
To: Laurens, Henry


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 23d Novemr 1778
  
  John Temple Esqr. will have the honor of presenting this to your Excellency. I do not know what Mr Temple’s views are; but it seems he has some application to make to Congress. I never had till now the pleasure of a personal acquaintance with him, but from the terms in 
    
    
    
    which Mr Bowdoin speaks of him, as your Excellency will perceive by the inclosed letter, and from other recommendations I have had of him, I consider him as a Gentleman of sense and merit and of warm attachment to the rights of his Country, for which he appears to have suffered greatly in the present contest. I have the Honor to be with the highest Respect Your Excellency’s most obt Servt

  Go: Washington

